Green, J.:
March 18,1895, when the charge against the defendant was being investigated by the grand jury and when the indictment was found in Monroe county, the duly qualified district attorney of that county Was absent from the State. He had two assistant district attorneys and a managing clerk, duly and legally appointed, qualified and acting as such, all of whom Were in attendance at the term of Oyer and Terminer, where the indictment was found) discharging their respective duties as such assistants and clerk. An application was duly.made to the court at. that term for the appointment of a special district attorney because of the illness and consequent absence from the State of the duly qualified district attorney. Thereupon an order was duly made by that court appointing an attorney and counselor at law, residing in and practicing his profession in the county of Monroe, a special district attorney during the absence of the district attorney.
The defendant claims that this order of the court was unauthorized, and that .the person so appointed had no power thereunder to perform the duties of the district attorney, and that his appearance before the grand jury during the investigation of the charge against this defendant was unauthorized, and that the defendant has not *555been lawfully indicted, and that, therefore, the judgment and orders appealed from should be reversed.
Chapter 12 of part 1 of the Revised Statutes (Vol. 1, p. 364) treats of the powers, duties and privileges of counties, and of certain county officers.” Article 7 of title 2 of that chapter is entitled “ of district attornies.” By section 90 it is provided that “ when any district attorney shall fail to attend any of the courts above-specified, it shall be the duty of such court to appoint some proper-person, being an attorney or counselor at law, to transact the business of the district attorney during the sitting of the court; and the person so appointed shall be entitled to the same compensation for the services he shall perform, that the district attorney would have been entitled to, for the like services, and his account shall be audited, and paid in the same manner.”
By chapter 470 of the Laws of 1847, entitled “An act to amend the act entitled ‘An act in relation to the judiciary,’ ” passed in the same-year, it was provided, in section 33, as follows : “ When the office-of district attorney of any county shall be vacant at the term of any Court of Oyer and Terminer, or Court of Sessions of any county,, or the district attorney shall, from any cause, be unable to attend the' term of any such court, the members of the court, except the justice-of the Supreme Court, may designate some suitable person to act as-district attorney at such term of the court; and the person, so designated shall have and exercise the same powers and discharge the same duties as district attorneys elected in the manner provided by law, and shall be entitled to such compensation, to be paid out of the treasury of the county, as the board of supervisors shall allow.” Ho repealing clause is contained in this statute.
By chapter 123 of the Laws of 1883, entitled “An act to amend section ninety of article seven, title two, chapter twelve, part one of the Revised Statutes, in relation to the appointment of special district attorneys in certain cases,” section 90 “is amended so as to-read as follows: ” “ Whenever there is a vacancy, or the district, attorney of any county, and his assistant, if he has one, shall not be in attendance at a term of any court of record, which he is by law-required to attend, or shall be unable, by sickness, or by being disqualified from acting in a particular case, to discharge his duties at. any such term, the court may, by an order entered in its minutes,, *556appoint some attorney at law, residing in the county, to act as special district attorney during the absence, inability or disqualification of the district attorney and his assistant; but such appointment shall not be made for a period beyond the adjournment of the term at which made. The special district attorney so appointed shall possess the powers and discharge the duties of the district attorney during the period for which he shall be appointed. The board of supervisors of the county shall pay the necessary disbursements of, and a reasonable compensation for the services of, the person so appointed and acting.”
Thereupon, by the same act, section 33 of chapter 470 of the Laws of 1847, above quoted, was repealed, but its provisions were, to an extent, substantially re-enacted, with other provisions added, and the whole was incorporated into and made a part of the Revised Statutes. Section 90, as. originally enacted, was thereby abrogated, and the provisions of the act of 1883 were submitted in its place and stead by express legislative enactment.
Consequently, the act of. 1883 was embodied into and became a constituent part of chapter 12 of part 1 of the Revised Statutes.
At this time the greater part of the Judiciary Act of 1847 had been repealed. Properly, the amendment of 1883 should have been incorporated into the Code of Criminal Procedure.
Upon the enactment of the County Law (Chap. 686 of the Laws of 1892) all of said chapter 12 was repealed, as appears by the “Schedule of Laws Repealed,” but the act of 1883 is not mentioned in that schedule, nor does it elsewhere appear to have been' expressly repealed.
The counsel for the appellant contends that since the act of 1883 was made a constituent part of said chapter 12, it became abrogated by the repeal of that chapter; that the repeal of the whole chapter carried with it all the amendatory statutes. On the other hand, it is argued that the act of 1883 stands as an independent enactment, and that since the subject-matter of it is in no way provided for in “ the County Law,” nor any provision made upon the subject, it did not fall with the repeal of the chapter into which it has been incorporated.
In the consideration of the question presented, be it observed, the court must not only take cognizance of the statutes providing for the *557revision and consolidation of the general statutes of the State, but may also examine into the various reports made to the Legislature by the commissioners to whom the undertaking was intrusted, for the purpose of ascertaining the method adopted in the work of consolidating, revising, rearranging and repealiug the various laws within the scope of their undertaking.
By chapter 289 of the Laws of 1889, it is provided that the commissioners shall, in their report to the Legislature, “ Suggest such omissions, contradictions and other imperfections as may appear in the existing statutes so proposed to be revised and consolidated, with recommendations for the amendment thereof, and they shall provide for the specific repeal of the statmtes vjhich would he suspended or covered hy the general statutes so proposed hy said commissioners.” (3 R. S. [9th ed.] 2757.) .
Evidently it was the intention of the Legislature to impose upon the commissioners the duty of providing for the specific repeal of laws which were intended to be abrogated and superseded by the provisions of the revised or consolidated laws proposed to the Legislature for enactment.
A careful examination of the “ Schedule of Laws Repealed,” following the various general statutes revised and consolidated, shows that it has been the endeavor of the commissioners to obey this injunction and to fulfill the duty imposed upon them by the Legislature to the very letter, for it appears from a thorough inspection and comparison of these schedules with the sections of the Revised Statutes as amended, that the purpose of the revisers has been not only to repeal the particular chapter or article of the Revised Statutes, but also to specify each and every statute that may have been passed amending any particular section or sections thereof. Of course the omission to specify in the schedule a particular statute, whether original or amendatory, might- not save it from repeal where the revision contains provisions upon the same subject. But where the amendatory statute omitted from the schedule is designedly omitted because it is not germane to the matters embraced in the revision, and does not properly come within the classification, .it does not necessarily follow that it is abrogated merely because much of the original chapter of which it is a part is repealed. The original-chapter is expressly repealed because all, or almost all, of its pro*558visions are embodied in the revision. The provisions of the law of 1883 have no relation to counties or to the powers and duties of any -county officer, but peculiarly appertain to the functions of the courts. In respect to an amendatory statute of that character, it was particularly incumbent upon the commissioners to provide for its special repeal. There was no reason, whatever, why this statute should be repealed by a revised law relating to counties and county officers, and it is evident from the.report of the commissioners made to the Legislature, that it was not intended to specify it in the schedule of laws repealed, but, on the contrary, that it was reserved for repeal by laws of different character, and for that reason was designedly omitted from this schedule.
This will appear from an .examination of the reports of the Commissioners of Statutory Revision.
In the report of the Commissioners of Statutory Revision for the year 1890, transmitted to the Legislature of 1891, they state that they present therewith drafts of amendments to the three Codes “ containing provisions in the statutes consolidated and repealed, which belong more properly in such Codes them in the new chapters of the general laws.” That “ following each new chapter reported, except the amendments to the Code, is an appendix containing the laws revised by such chapter, and proposed to be repealed by it, with cross references, so that any person with the report before him can compare each section of the revision with the corresponding provisions of existing laws.”
In their report for the year 1891, made to the Legislature of 1892, “ the County Law,” among many other general laws revised, was presented for adoption. In the report it is stated that “ Various amendments to the Codes were also reported for the purpose of including therein all provisions in the general laws revised, which relate to practice and proceedings in the civil and criminal courts, and to penal offenses.”
In part 2 of the report, at page 1361, the commissioners propose “ An act to amend the Code of Criminal Procedure.” “ The portions and sections of the Code of Criminal Procedure corresponding to those hereinafter specified, are amended to read respectively as follows, to take effect October 1st, 1892.”
Among the sections following is “ § 250. General duties of district attorneys, special district attorneys cmd thew assistants.”
*559This section embodies said section 90 of article 7, title 2, chapter 12, part 1 of the Revised Statutes as amended by chapter 123 of the Laws of 1883, and also section 89 of the same article, which is also enlarged and extended.
A reference in a note to the proposed section (§ 250) shows that it was designed to take the place of and supersede said sections 89 and 90. It will be observed that in the proposed section there is a change from the phraseology of the amendment of 1883. It reads: “ When the district attorney or his assistant shall not be in attendance at any term of any court of record which he is required to attend, or shall be unable or disqualified from acting, or there is a vacancy in such office, the court may, by an order entered in its minutes, appoint some attorney to act as special district attorney during such absence, inability, disqualification or vacancy.”
Following the proposed Code' amendments (at p. 1403) is a proposed “ Act to repeal certain acts and parts of acts.” “ The following acts and parts of acts are hereby repealed, to take effect May 1, 1892.” Here follows a “ Schedule of Laws Repealed.” . Chapter 12 of part 1 of the Revised Statutes is not mentioned in this schedule, but chapter 123 of the Laws of 1883, is specified, with a statement that it is to be found in the proposed amendments to the Code of Criminal Procedure. It is erroneously stated as section 222,—it should have been section 250.
Immediately following this repealing statute comes “ the County Law,” with the “ Revisers’ Rote ” prefixed thereto (p. 1409), in which they state that “ The following draft of a county law is designed mainly to take the place of the following statutes : Chapter 12, part 1 of the Revised Statutes, entitled ‘ Of the Powers, Duties and Privileges of Counties and of Certain County Officers,’ and laws, since passed, and relating thereto, as contained in the Revised Statutes, eighth edition, pages 1018-1083.”
They also state that “ the classification of the laws outlined imthe last annual report of the commission has been adhered to, and such provisions of these statutes as more properly belong to either of the Codes home been omitted from this ehapter. - * * * Many of the laws comprised in the Schedule of laws to be repealed by this chapter will be found in the Appendix, at pages 1508 to 1653. There is also a reference under most of the sections of the revision *560to the page of the eighth edition of the Revised Statutes, and to the chapters of the Session Laws where the present statutes will be found, which are to be superseded by the revision,” Turning to the proposed County Law (§§ 200-204), we find that it was not intended to supersede sections 89-92 of article 7, title 2, chapter 12, part 1, of the Revised Statutes by any new enactment; but in the annexed schedule of laws to be repealed is specified the whole of said chapter 12, part 1 of the Revised Statutes, though the amendatory act of 1883 (Chap. 123) is not mentioned. (P. 1512a of Report.)
. Turn now to “ Appendix F — Laws to be Repealed by the County Law” (p. 1508). At page 1574 "will be found said sections 89, 91, 92 and section 90, as amended by the act of Í883, copied verbatim from page 1066 of the eighth edition of the Revised Statutes.
This would seem to indicate an intention to repeal, by the Cojunty Law, section 90 as amended, but it is also indicated that its provisions were to be incorporated into the “ Code of Civil (Criminal) Procedure.”
It was proposed that the County Law should take effect May 1, 1892, but it was enacted to take effect May twelfth. If the Legislature had enacted the proposed Code amendments, the question here presented would not have arisen, but' it failed to carry into effect the intentions of the commissioners.
It will be noticed that the proposed amendments to the Code of Criminal Procedure were intended by the commissioners to take effect October 1, 1892, but the repealing act connected with it was to take effect long before that time, viz., May 1, 1892. If this had been done, then section 90, as amended by the act of 1883, would have been abrogated for that period of time. But it is hardly possible that such a blunder would have been committed when the Legislature came to enacting these laws. We have said that it would seem to appear to have been the intention of the revisers, as indicated by the “ Appendix F—-Laws to be Repealed by the County Law ” (p. 1508), to repeal chapter 123 of the Laws of 1883 ; but we are of the opinion that this supposed intention is overborne by the circumstance that this chapter was designedly omitted from the schedule, and was reserved for repeal by the Repealing Act connected with the act to amend the Code of Criminal Procedure, as appears by the schedule following. . It was not the design of the revisers to repeal sections of the *561various laws revised which were reserved for incorporation into the Codes, except by a repealing act, to be enacted by the adoption of the proposed amendments to the different sections of the Codes. But they have clearly committed a blunder in not reserving sections 89 and 91 from the repeal of chapter 12. In view of the plan or scheme adopted and carried out for the revision, consolidation and classification of the statutes, and the method adopted for the specific repeal of the various statutes in obedience to express legislative direction, we must hold that it evidently was not the intention to repeal the Laws of 1883, chapter 123, by the schedule annexed to the County Law, but that it was reserved for repeal upon the enactment of the proposed section 250 of the Code of Criminal Procedure. The design of the schedule is to show what laws are superseded by the provisions of the revised law, and which, consequently, should be abrogated and repealed, but not to specify provisions of laws that are intended to be incorporated into the Codes or other laws to be revised.
By chapter 470 of the Laws of 1847 the court was empowered to designate some suitable person to act as district attorney whenever there should occur a vacancy at the term of the court, or the district attor-' ney should, from any cause, be unable to attend the term of court. The construction, contended for by the appellant’s counsel, of the provisions of the amendatory act of 1883, if adopted as the true and only interpretation that may properly be given to the language employed, would be to deprive the court of this power as it was previously exercised, and make the exercise of the power conditional upon the absence or disqualification of the assistant,, or the existence of a vacancy in that office. We think this would be a very literal interpretation of certain of the words in which the statute is expressed, and could only be adopted by disregarding the true purpose and spirit of the statute and the fairly manifest intention of the Legislature. When it is considered that the law directs the employment of an assistant to the district attorney, we must assume that there exists an actual necessity for his employment, and, consequently, that the presence of loth are necessarily required for the adequate and proper discharge of the duties of the office. That being so, why should the absence or disqualification of loth be essential to the exercise of the power of the court to fill up the *562complement of the office ? Clearly this act was not designed to limit, or in any manner restrict, the power, as it had theretofore been exercised for the period of sixty years.
We are of the opinion that the power of the court to appoint a special district attorney, in case of the absence or disqualification of the district attorney, or of a vacancy in such office, is untrammeled by any other conditions whatever.
Keeping in view the prior statutes upon the subject, and the nature, character and purpose of the act of 1883, we think this is the true interpretation of the language employed, and effectuates the legislative intention. It will be noticed that the statute authorizes the designation of a person to act as a special district attorney, but does not, in terms, authorize a special assistant district attorney. Kow, the district attorney being absent, why may not the court appoint a special district attorney to act in his place and stead, as it had heretofore exercised such power ? Because, it is argued, he has an assistant, and, therefore, the office of district attorney cannot be temporarily filled while the assistant is in attendance and ready, but, perhaps, not able, to discharge all the duties of the office at that term of the court. We do not think that that was the legislative intention. An assistant may be a young and inexperienced lawyer and may be lacking in the requisite ability to conduct successfully or properly the important prosecutions that may be presented.
It would be strange that the court should not, under such circumstances, have the power to appoint an able and experienced lawyer to prosecute important cases, simply because there is an assistant who may, or may not, be competent or able to perform all the duties incumbent upon the office of the district attorney.
As we said before, we cannot perceive any intention, to be fairly and reasonably derived from the words of this statute, to deprive the court of the power it formerly possessed and exercised, to appoint a special district attorney during the absence of the district attorney. • By so doing the court but effectuates the legislative intention that two or more officers are requisite to properly perform the business of the office,
The cases are numerous where the courts have construed the word “ and ” as “ or ” and vice versa, when the reason and spirit of the law required or justified it.
*563“ The popular use of ‘ or ’ and ‘ and ’ is so loose and so frequently inaccurate that it has infected statutory enactments. While they are not treated as interchangeable and should be followed when their accurate reading does not render the sense dubious, their strict meaning is more readily departed from than that of any other words, and one read in place of the other in deference to the meaning of the context.” (Suth. on Stat. Const. 252 et seq.)
“ And ” is often used interchangeably with “ or,” the meaning being determined by the context. The grammatical sense of words is not adhered to in the construction of either a deed or a will where a contrary intent is apparent, and to give effect to the intention of parties, the word “ and ” may be read “ or.” (Jackson v. Topping, 2 Wend. 388; S. C., 19 Am. Dec. 515.)
This principle that “ and ” and “ or ” are convertible as the sense and intent may require, applies to their use in statutes. (Townsend v. Read, 10 C. B. [N. S.] 308; Boyles v. McMurphy, 55 Ill. 236; Eisfeld v. Kenworth, 50 Iowa, 389; Willinck v. Morris, 3 Yeates, 104; People v. Sweetser, 1 Dak. Ter. 308; Porter & Co. v. State, 58 Ala. 66; Collins Granite Co. v. Devereux, 72 Maine, 422.) And this is the rule even in a criminal statute. (State v. Myers, 10 Iowa, 448; Miller & Gibson v. State, 3 Ohio St. 475; Streeter v. People, 69 Ill. 595.)
Observe also that in the statute under consideration the personal pronouns “ he ” and “ his ” are used in the singular, indicating that the provisions have reference to the absence or inability of one person only.
We are of the opinion that the court had full power and authority to make the appointment which it made, and that the person so designated was duly authorized to appear before the grand jury and perform the duties which were performed by him.
W e have examined the other objections made by .the defendant to the legality of the judgment and orders appealed from, but discover no error calling for their reversal.
The evidence was sufficient to require the submission of the case to the jury, and the charge of the learned court explicitly confined the jury to the consideration of one count in the indictment, and these instructions were fully comprehended and followed by the jury, as appears from the verdict rendered.
*564That verdict was fully justified by the evidence and should not be disturbed. (Code Crim. Proc. § 684.)
The judgment and orders appealed from should be affirmed, and the judgment of the appellate court entered in the judgment roll, and a certified copy of the entry forthwith remitted to the clerk of Monroe county, pursuant to sections 547 and 548 of the Code of' Criminal Procedure.
Hardin, P. J., and Ward, J., concurred in result; Follett, J., dissented; Adams, J., not voting.
Hardin, P. J.:
The indictment was signed by Daniel W. Forsyth, “ Special District Attorney of the county of Monroe; Howard H. Widener, Assistant District Attorney; ” and it was indorsed, viz.: “ Monroe Oyer and Terminer. The People vs. James Franklin and Frank Lytle. Indictment for burglary third degree, larceny and receiving stolen goods. George D. Forsyth, District Attorney. A true bill. Thompson G. Jones, Foreman. Filed the 18th day of March, 1895. Sent to the Sessions the 18th day of March, 1895.” In the Sessions the defendant made an affidavit upon which the motion to dismiss the indictment was made. The affidavit contains the following language: “ I further say upon information and belief that while the grand jury of said county which did find said indictment had the charge embraced in said indictment under consideration, and were receiving evidence ¡concerning the same, one Daniel W. Forsyth was present in said grand jury room, in the hearing of said grand jury, and, as I am informed and believe, did examine witnesses in relation to said charge before said grand jury, and took jiart in the framing of said' indictment,' and signed the same as special district attorney of the county of Monroe under an alleged appointment made by Hon. William H. Adams, justice of the Supreme Court. I further say that the said Daniel W. Forsyth is not the district attorney for Monroe county, nor is he either of the assistants to the district attorney, nor even a clerk in the district attorney’s office; that he was not a member of the grand jury; was not a witness before the grand jury, and that his only right to be present in said grand jury room was derived under said alleged appointment as special' district attorney, which appointment, I am *565informed and believe, was illegal and void, in that the said Hon. William H. Adams had no authority to make such appointment under the circumstances hereinafter set forth.” The affidavit further states: “ I further say, upon information and belief, that while said grand jury were in session, and while it had under consideration the charges embraced in said indictment, both the said assistant district attorneys of said county, and said clerk, Fred 0. Han-ford, were in the city of Rochester, and were in and about the district attorney’s office during said time, attending to the duties and affairs of said office, and none of them were incapacitated for any reason from assuming the charge and management of the business pending before said grand jury, and to present to said grand jury the charges against me.” The affidavit does not state that any officer or other person was present with the grand jury “ during the expression of their opinions or the giving of their votes upon any matter.” The other facts are correctly stated in the opinion prepared by Mr. Justice Follett.
Hndoubtedly it was assumed in the Oyer and Terminer, on the 4th day of March, 1895, that by reason of the sickness of the district attorney and his inability to attend and perform the duties required of him at that term of court, the court had authority to make the order appearing in .the record, to wit: “ Ordered, that Daniel W. Forsyth, Esq., an attorney at law residing in said county, be, and he hereby is, appointed special district attorney for said county to act as such during this term.”
Apparently the Court of Sessions, when it denied the motion to dismiss the indictment, assumed that the act of 1883 was not repealed. However, for the reasons stated in the opinion of Follett, J., it is quite evident that the Court of Sessions was in error.
Notwithstanding that error it was contended before us that the Court of Oyer and Terminer had inherent power, in the absence of statutory authority, to appoint an attorney and counselor -at law in good standing, residing in the county, a special district attorney, when it was made to appear that the district attorney was absent by reason of sickness, and attention was called to the cases of Dukes v. The State (11 Ind. 557); Commonwealth v. McHale (97 Penn. St. 397); State v. Harris (12 Rev. 414); Schafer v. The State (18 *566Ind. 444). The statutes of the States in which the decisions referred to were made differ so> essentially from the statutes of this State that the cases cited do not furnish controlling authority upon the question of the inherent power of the court. It has also been suggested that the appointee was a de'facto officer, and that in the absence of proof that his acts were improper, no error can be predicated in respect thereto. (See People v. Petrea, 30 Hun, 111; S. C. affd., 92 N. Y. 128.)
In Carpenter v. The People (64 N. Y. 483) it appeared that the person who acted as commissioner of jurors had been appointed, and that under color of the appointment he assumed to, and did, exercise the functions of the office. Rapallo, J., says : “"He was, therefore, a defaeto officer, whose acts were valid as to the public, so long as he continued to occupy and exercise the functions of the office.”
From an inspection of the record before us we find" that the defendant had a trial in the Sessions, and that no error was committed in the progress of the trial, and that the conviction is in accordance with the evidence given tending to establish the guilt of the defendant.
Section 684 of thé Code of Criminal Procedure provides as follows: “ Heither a departure from the.form Or mode prescribed by this Code, in respect to any pleadings or proceedings, nor an error or mistake therein, renders it invalid, unless it have actually prejudiced the defendant, or tend to his prejudice, in respect to a substantial right.”
Inasmuch as there is no proof that the special appointee “ was present with the grand jury during the expression of their opinions, or the giving of their votes upon any matter,” in violation of section 264 of the Code of Criminal Procedure, and in view of section 684 of the Code of Criminal. Procedure, already quoted, and of the provisions of section 542 of the Code of Criminal Procedure, providing that: “ After hearing the appeal, the court must give judgment, ydthout regard to technical errors or defects, or to exceptions which do not affect the substantial rights of the parties; ” it seems proper to sustain the conviction and judgment entered thereon, and to disregard the technical objection urged by the defendant.
In Cox v. The People (80 N. Y. 500) it was held: “ Mere irregu*567larities in the drawing of grand and petit jurors do not furnish a ground for reversing a conviction, unless it appears that they operated to the injury or prejudice of the prisoner.”
In the course of the opinion delivered in People v. Petrea (supra) Andrews, J., said: “We are of the opinion that no constitutional right of the defendant was invaded by holding him to-answer to the indictment. The grand jury, although riot selected in pursuance of a valid law, were selected under color of law and semblance of legal authority. The defendant, in fact, enjoyed all the protection which he would have had if the jurors had been selected and drawn pursuant to the general statutes. ¡Nothing could well be more unsubstantial than-the allegéd right asserted by the defendant under the circumstances of the case. He was entitled to have an indictment found by a grand jury before beirig put upon his trial. An indictment was found by a body, drawn, summoned and sworn as a grand jury, before a competent court, and composed of good and lawful men. This, we think, fulfilled the constitutional guaranty. The jury which found the indictment was a de faoto jury, selected and organized under the forms of law. The defect in its constitution, owing to the invalidity of the law of 1881, affected no substantial right of the defendant. We confine our decision upon this point to the case presented by this record, and hold that an indictment found by a jury of good and lawful men, selected and drawn as a grand jury under color of law, and recognized by the court and sworn as a grand jury, is a good indictment by a grand jury within filie sense of the Constitution, although the law under which the selection was made is void.”
In People v. Dimick (107 N. Y. 15) it was held: “ It is the duty of an appellate court to give, in a criminal action, with reason and discretion, full force and effect to the provision of the said Code. (§ 542), declaring that, ‘ after hearing the appeal, the court must give judgment without regard to technical errors or defects, or to exceptions which do not affect the substantial rights of the parties,’ and the one which provides (§ 684) that ‘neither a departure from the form or mode prescribed by this Code in respect to any pleadings or proceedings, nor any error or mistake therein, renders it invalid, unless it has actually prejudiced the defendant.’ ”
In the course of the opinion delivered in Dolan v. The People *568(64 N. Y. 485) it was said: “ It is not apparent how the alleged irregularities' harmed the defendant, and it is certain that they had no relation whatever to the question of his guilt or innocence of the crime charged. Under such circumstances the indictment should be upheld, unless the facts pleaded point out some vital error.” That sentiment was approved in People v. Petrea (30 Hun, 108), in.the opinion delivered by Bookes, J.
Following the statutes and the authorities cited, and because it does not appear that the defendant was prejudiced by the' irregularity complained of, and it is inferable very clearly that he was not prejudiced thereby, I am led to vote for affirmance of the conviction and judgment and orders.